PER CURIAM.
Appellant was sentenced as a prison re-leasee reoffender, and he has raised several arguments that the Prison Releasee Reoffender Punishment Act, section 775.082(8), Florida Statutes (1997), is unconstitutional. We have previously addressed each of these challenges and found them to be without merit. See Chambers v. State, 752 So.2d 64(Fla. 1st DCA 2000). However, we certify the same question previously certified in Woods v. State, 740 So.2d 20 (Fla. 1st DCA), review granted, 740 So.2d 529 (Fla.1999).
AFFIRMED.
MINER, BENTON and BROWNING, JJ. CONCUR.